Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received October 7, 2021:

Claims 1, 4, 13, 14, 15, 19, 20 have been amended, claims 3 & 11-12 have been cancelled and claims 21-23 have been newly added. Therefore Claims 1-2, 4-10 & 13-23 are pending for rejection in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 8, 2021.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 6 & 20 have been fully considered but they are not persuasive.                                                                                                                                                                                             
Applicant argues



Claim 6 recites in part that "an angle between the cell-holding collar and the two compression plates, at least in regions, deviates from 90°." While patentably distinct therefrom, claim 6 recites subject matter similar to at least some subject matter of claim 20 and is therefore patentable for at least some of the same reasons as claim 20 detailed above

Examiner respectfully disagrees
Yoshitake discloses the holding portions 2/2b protruding from the battery holder 2 at an angle. The holding portions 2/2b in relation to the battery holder 2, at least in regions, projects obliquely/ have an angle that deviate from 90 degrees from the battery holder 2. [Figure 3; see annotated Figure 2 below]

    PNG
    media_image1.png
    598
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    708
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103




Claim(s) 1, 2, 4, 9, 10, 14, 15, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) in view of Schaefer (US 2013/0130086) 

With respect to claim 1, Kwon et al. discloses a secondary battery module (an accumulator assembly) for a vehicle [0005], comprising:  

 the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block; [Figures 1-2D; 0047-0060]; 
a cooling device 12/14/13 [Figure 2A] including a plurality of cooling conduits 12  (cooling elements) disposed between neighboring battery cells 11  of the plurality of battery cells 11 and, conjointly with the neighboring battery cells 11, braced in the stacking direction [Figures 1-2D; 0047-0060],
 a respective cooling element 12 of the plurality of cooling elements 12 having two, at least in regions, cooling conduit walls defining a space in which a spacer 17 is disposed (mutually spaced-apart compression plates) which bear in a heat- transmitting manner  on a bearing face of each of the neighboring battery cells 11 [Figure 4; Figure 5A; 0067-0074], the two compression plates, at least in regions, delimiting a space in which a spacer 17 is disposed (compression space) there between, the compression space compressible in the stacking direction such that an expansion of the neighboring battery cells in the stacking direction is absorbable at least via an elastic deformation of the two compression plates into the compression space, [0066-0070; Figure 4; Figure 9B; 0075-0077]
wherein the space in which a spacer 17 is disposed (compression space), at least in regions, is filled with a spacer 17 (compression element) structured and arranged to absorb the elastic deformation of the two compression plates into the compression space; and 
wherein the compression element 17 which can be formed of a material having a wide intrinsic elastic deformation range, such as metal or rubber, disposed between the 


The recitation “for a hybrid or electric vehicle” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02


Furthermore, although Kwon et al. does not specifically disclose wherein the accumulator assembly is for a hybrid or electric vehicle, however, one of ordinary skilled in the art would appreciate that the battery of Kwon et al. is fully capable of use in an electric or hybrid vehicle given that a car, as disclosed in Kwon, can include a hybrid or electric car.


Kwon et al. does not disclose wherein the compression element is composed of a foam-type material. 

Schaefer discloses an electrical energy storage device 1 (accumulator assembly) Figure 1; Figure 2; 0037] for a hybrid or electric vehicle [0005], comprising:
 a plurality of battery cells 2 respectively having mutually opposite bearing faces [Figure 2]; 
the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 2]; 
a plurality of cooling channels provided on or inside a foam pad 21 (cooling elements) disposed between neighbouring battery cells 2 of the plurality of battery cells [0058-0062; Figure 3] and, conjointly with the neighbouring battery cells, braced in the stacking direction [Figure 3]; 
a respective cooling channel provided on or inside a foam pad 21 (cooling element)  of the plurality of cooling elements having a foam pad 21 (compression element) wherein the compression element 21 is composed of foam-type material wherein cooling channels can provided inside. [0059-0061]

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).




With respect to claim 2, Kwon et al. discloses wherein the respective cooling element 12 is a metallic profile. [0056]

With respect to claim 4, Kwon et al. discloses wherein the spacer (open pore-type material) is 2Application No. 16/552,768Docket No.: 66814-0953Amendment dated October 7, 2021Reply to Office Action of July 8, 2021 configured to facilitate a through flow of cooling fluid. [0076-0082; Figures 10-12]

Kwon et al. does not disclose wherein the compression element is composed of a foam-type material. 


Schaefer discloses an electrical energy storage device 1 (accumulator assembly) Figure 1; Figure 2; 0037] for a hybrid or electric vehicle [0005], comprising:
 a plurality of battery cells 2 respectively having mutually opposite bearing faces [Figure 2]; 
the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 2]; 
a plurality of cooling channels provided on or inside a foam pad 21 (cooling elements) disposed between neighbouring battery cells 2 of the plurality of battery cells [0058-0062; Figure 3] and, conjointly with the neighbouring battery cells, braced in the stacking direction [Figure 3]; 


The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the spacer of Kwon et al. with the compression element composed of a foam-type material, as disclosed in Schaefer, in order to further effectuate cooling and shock absorption and to obtain the predictable result of providing an alternate means of cooling and shock absorption to the battery. [0059-0061]

With respect to claim 9, Kwon et al. discloses wherein: the cooling device 12/13/14 includes a cooling plate 13/14  through which a flow of a heat transfer medium (cooling fluid)  is passable, the cooling plate 13/14 disposed on one side of the battery block; and the respective cooling element 12 is established in a heat-transmitting manner, at least on one side of the cooling plate 13/14 [Figure 2A-2C; 0058-0059].  


With respect to claim 10, Kwon et al. discloses wherein: the cooling devic
a flow of a cooling fluid is passable through the respective cooling element 12 and the respective cooling element 12 is fluidically connected to the fluid distributor 13 of the cooling device 12/13/14. [0053]


With respect to claim 14, Kwon et al. discloses wherein the compression element 17 includes at least one spring element disposed between the two compression plates. [0010; 0067; 0070; 0075]

Kwon et al. discloses wherein the compression element 17 includes a plurality of spacers 17a/17b/17c with different bending frequencies (second compression element) wherein the compression element 17 includes at least one spring element disposed between the two compression plates (configured as a spring element). [0067; 0070; 0075; 0080-0081; Figure 11B; 0010]

Kwon et al. does not disclose wherein one of the compression element is composed of a foam-type material. 


 a plurality of battery cells 2 respectively having mutually opposite bearing faces [Figure 2]; 
the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 2]; 
a plurality of cooling channels provided on or inside a foam pad 21 (cooling elements) disposed between neighbouring battery cells 2 of the plurality of battery cells [0058-0062; Figure 3] and, conjointly with the neighbouring battery cells, braced in the stacking direction [Figure 3]; 
a respective cooling channel provided on or inside a foam pad 21 (cooling element)  of the plurality of cooling elements having a foam pad 21 (compression element) wherein the compression element 21 is composed of foam-type material wherein cooling channels can provided inside. [0059-0061]

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted one of the plurality of spacers of Kwon et al. with the compression element composed of a foam-type material, as disclosed in Schaefer, in order to further effectuate cooling and shock absorption and to obtain the 


With respect to claim 15, Kwon et al. discloses a secondary battery module (an accumulator assembly) for a vehicle [0005], comprising: a plurality of battery cells 11 stacked along a stacking direction defining a battery block [Figures 1-2D; 0047-0060], each of the plurality of battery cells 11 having a plurality of bearing faces disposed opposite one another and facing in the stacking direction; 
a cooling device 12/14/13 including a plurality of cooling elements 12 through which a cooling fluid is flowable, the plurality of cooling elements [0076-0082; Figures 10-12] disposed between neighboring battery cells 11 of the plurality of battery cells 11 and braced in the stacking direction conjointly with the neighboring battery cells 11; 
a respective cooling element 12 of the plurality of cooling elements 12 having two compression plates respectively bearing in a heat-transmitting manner on a bearing face of one of the neighboring battery cells, the two compression plates, at least in regions, disposed spaced-apart 7Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019 First Preliminary Amendment from one another delimiting a compression space there between, the compression space compressible in the stacking direction such that an expansion of the neighboring battery cells in the stacking direction is absorbable at least via an elastic deformation of the two compression plates into the compression space;  [Figure 9B; [Figure 4; Figure 5A; 0075-0077; Figures 1-2D; Figure 11B]
the respective cooling element 12 including a plurality of compression elements 17a/17b/17c disposed in the compression space and configured to absorb the elastic deformation of the two 

Kwon et al. does not disclose wherein at least one first compression element structured as a foam-type material 

The recitation “for a hybrid or electric vehicle” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02


Furthermore, although Kwon et al. does not specifically disclose wherein the accumulator assembly is for a hybrid or electric vehicle, however, one of ordinary skilled 

Schaefer discloses an electrical energy storage device 1 (accumulator assembly) Figure 1; Figure 2; 0037] for a hybrid or electric vehicle [0005], comprising:
 a plurality of battery cells 2 respectively having mutually opposite bearing faces [Figure 2]; 
the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 2]; 
a plurality of cooling channels provided on or inside a foam pad 21 (cooling elements) disposed between neighbouring battery cells 2 of the plurality of battery cells [0058-0062; Figure 3] and, conjointly with the neighbouring battery cells, braced in the stacking direction [Figure 3]; 
a respective cooling channel provided on or inside a foam pad 21 (cooling element)  of the plurality of cooling elements having a foam pad 21 (compression element) wherein the compression element 21 is composed of foam-type material wherein cooling channels can provided inside. [0059-0061]

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).




With respect to claim 21, Kwon et al. discloses wherein the spacer (open pore-type material) is 2Application No. 16/552,768Docket No.: 66814-0953Amendment dated October 7, 2021Reply to Office Action of July 8, 2021 configured to conduct a through flow of cooling fluid, [0076-0082; Figures 10-12] and 6Application No. 16/552,768Docket No.: 66814-0953 Amendment dated October 7, 2021 Reply to Office Action of July 8, 2021 the spacer (open pore-type material)  includes a plurality of pores that are substantially aligned with a flow direction of the throughflow of cooling fluid.  [0079; Figure 10C]

With respect to claim 23, Kwon et al. discloses wherein: the spacer (open pore-type material) includes a plurality of pores through which a cooling fluid is flowable  [0076-0082; Figures 10-12]; and the plurality of pores are configured such that the cooling fluid is flowable therethrough [0079; Figure 10C] when the spacer (open pore-type material) is compressed in the stacking direction by the neighbouring battery cells. [0010]


 

Claim(s) 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) in view of Schaefer (US 2013/0130086) as applied to claim 1 and claim 15 above in further view of Yoshitake et al. (US 2012/0052359).



With respect to claim 5, Kwon et al. does not disclose wherein: the respective cooling element, at least on one side, includes a cell- holding collar which, in the stacking direction, projects from the two compression plates at least on one side; and at least one of the neighboring battery cells, at least in regions, bears on the cell-holding collar and, is secured transversely to the stacking direction in the battery block.


Yoshitake et al. discloses battery assembly (accumulator assembly) [Figure 1] for a hybrid or electric vehicle [0002], comprising:  a plurality of battery cells 1 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 1; 0043-0044];
 a cooling device [0024-0025] including a plurality of battery holders 2 (cooling elements) [Figure 2; 0024-0025; 0043-0049] disposed between neighboring battery cells 1 of the plurality of battery cells 1 and, conjointly with the neighboring battery cells, braced in the stacking direction; [Figure 2]
 a respective cooling element 2 of the plurality of cooling elements 2 having plates 2/2a which bear on a bearing face of each of the neighboring battery cells. [Figure 2]

wherein: the respective cooling element 2, at least on one side, includes a cell- holding collar 2/2b [0045-0047; Figure 2; Figure 3] which, in the stacking direction, projects from the plates 2/2a at least on one side; and at least one of the neighboring battery cells, at 


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a cell- holding collar, as disclosed in Yoshitake, in order to allow for improved insulation and cooling passages to allow for cooling of each battery while simplifying assembly and preventing deviation and disconnection of the batteries. [0004; 0009; 0013-0014]



With respect to claim 6, Kwon et al. does not disclose wherein an angle between the cell-holding collar and the two compression plates, at least in regions, deviates from 900.  

Yoshitake et al. discloses wherein an angle between the cell- holding collar 2/2b and the plates 2/2a, at least in regions, deviates from 900.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a cell- holding collar  wherein an angle between the cell-holding collar and the two compression plates, at least in regions, deviates from 900, as disclosed in Yoshitake, in order to allow for 

With respect to claim 19, Kwon et al. does not disclose wherein the respective cooling element includes: two support collars projecting transversely from at least one of the two compression plates, the two support collars disposed on opposing ends of the respective cooling element such that the compression space is disposed between the two support collars; and

 two cell-holding collars projecting obliquely from at least one of the two compression plates, the two cell-holding collars disposed on opposing ends of the respective cooling element between the compression space and one of the two support collars.  


Yoshitake et al. discloses battery assembly (accumulator assembly) [Figure 1] for a hybrid or electric vehicle [0002], comprising:  a plurality of battery cells 1 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 1; 0043-0044]; a cooling device [0024-0025] including a plurality of battery holders 2 (cooling elements) [Figure 2; 0024-0025; 0043-0049] disposed between neighboring battery cells 1 of the plurality of battery cells 1 and, conjointly with th

wherein: the respective cooling element 2, includes two support collars 2b projecting transversely from the plates 2, the two support collars 2b disposed on opposing ends of the respective cooling element 2 such that the plate 2/2a is disposed between the two support collars 2b [Figure 2]; and 
two cell-holding collars 2 projecting obliquely from the plates 2/2a, the two cell-holding collars 2 disposed on opposing ends of the respective cooling element 2 between the plate 2/2a and one of the two support collars 2b.  [Figure 2]


    PNG
    media_image3.png
    155
    233
    media_image3.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a cell- holding collar and support collar, as disclosed in Yoshitake, in order to allow for improved insulation and cooling passages to allow for cooling of each battery while simplifying assembly and preventing deviation and disconnection of the batteries. [0004; 0009; 0013-0014]


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) in view of Schaefer (US 2013/0130086) and Yoshitake et al. (US 2012/0052359) as applied to claim 5 above in further view of Fujimura et al. JP 2012/248374

With respect to claim 7, Kwon et al. discloses a variation in a length of the respective cooling element 12 transversely to the stacking direction is compensable via a deformation of the two compression plates in the stacking direction. [Figure 9b]

Kwon et al. does not disclose wherein:5Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019First Preliminary Amendmentat least one of i) the cell-holding collar and ii) a support collar is connected to the two compression plates such that a variation in a length of the respective cooling element transversely to the stacking direction is compensable via a deformation of the two compression plates in the stacking direction; and the support collar is disposed peripherally and at least on one side of the respective cooling element, and projects in the stacking direction from the two compression plates on both sides via a spring unit that is resilient transversely to the stacking direction.

  Fujimura et al. discloses a battery module  (accumulator assembly) comprising:  a plurality of battery cells having mutually opposite bearing faces the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 8]; 
a cooling device including a plurality of heat conductive plates 20 (cooling elements) disposed between neighboring battery cells 2  of the plurality of battery cells 2 and, 

 a respective cooling element 20 of the plurality of cooling elements 20 having plates 20 which bear in a heat- transmitting manner  on a bearing face of each of the neighboring battery cells [Abstract; Figure 8], wherein: a flat plate portion 30b 5Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019First Preliminary Amendment (support collar) is connected to the plates 20; and the support collar 30b is disposed peripherally and at least on one side of the respective cooling element 20, and projects in the stacking direction from the plates 20 on both sides via a spring unit 30a that is resilient transversely to the stacking direction. [Figure 7; 0057-0066; 0090-0093]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]

With respect to claim 8, Kwon et al. does not disclose wherein the resilient spring unit is structured as a corrugated connection region adjoining at least one of the cell-holding collar, the support collar, and at least one of the two compression plates, in an integral manner.  

Fujimura et al. discloses wherein the resilient spring unit 30a is structured as a corrugated connection region adjoining the support collar 30b, and the plates 20, in an integral manner. [Figure 8; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar adjoined to the compression plates with a resilient spring unit, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0052960 in view of Schaefer (US 2013/0130086) as applied to claim 1 above in further view of Christian et al. (US 2014/0141308)

With respect to claim 13, Kwon et al. does not disclose wherein the open pore foam-type material is composed of a polyurethane foam.  

Christian et al. discloses the use of polyurethane foam as a compression element between battery cells. [Figure 1; Figure 2; 0002; 0006; 0019] 


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the compression element of Kwon et al. to include polyurethane foam, as disclosed in Christian et al., in order to allow for for cell expansion during cycling, and maintaining intimate 

Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the spacer of Kwon et al. with polyurethane foam, as disclosed in Christian, to obtain the predictable result of providing an alternate means of shock absorption to the battery. [0059-0061]
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).



Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0052960 in view of Schaefer (US 2013/0130086) as applied to claim 15  above in further view of Fujimura et al. JP 2012/248374

With respect to claim 16, Kwon et al. does not disclose wherein the respective cooling element includes at least one support collar disposed peripherally on at least one side of the respective cooling element and extending in the stacking direction from both sides of the respective cooling element.  




 a respective cooling element 20 of the plurality of cooling elements 20 having plates 20 which bear in a heat- transmitting manner  on a bearing face of each of the neighboring battery cells [Abstract; Figure 8], wherein: a flat plate portion 30b 5Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019First Preliminary Amendment (support collar) is connected to the plates 20; and the support collar 30b is disposed peripherally on at least one side of the respective cooling element 20 and extending in the stacking direction from both sides of the respective cooling element 20. [Figure 7; 0057-0066; 0090-0093]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]
With respect to claim 17, Kwon et al. does not disclose wherein the at least one support collar is connected to the two compression plates via a spring unit which is resilient in a direction extending transversely to the stacking direction.  


Fujimura et al. discloses wherein the at least one support collar 30b is connected to the plates 20 via a spring unit 30a which is resilient in a direction extending transversely to the stacking direction.  [Figure 8; Figure 7]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar and spring unit, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]

With respect to claim 18, Kwon et al. does not disclose wherein the spring unit is defined by a corrugated connection region adjoining the at least one support collar and at least one of the two compression plates in an integral manner.  

Fujimura et al. discloses wherein the resilient spring unit 30a is structured as a corrugated connection region adjoining the support collar 30b, and the plates 20, in an integral manner. [Figure 8; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) in view of Yoshitake et al. (US 2012/0052359).

With respect to claim 20, Kwon et al. discloses a secondary battery module (an accumulator assembly) for a vehicle [0005], comprising:  8Application No. Not Yet AssignedDocket No.: 66814-0953
Amendment dated August 27, 2019 First Preliminary Amendment 	a plurality of battery cells 11 stacked along a stacking direction defining a battery block [Figures 1-2D], each of the plurality of battery cells 11 having a plurality of bearing faces disposed opposite one another and facing in the stacking direction [Figures 1-2D; 0047-0060]; 
a cooling device 12/14/13 including a plurality of cooling elements 12 disposed between neighboring battery cells 11 of the plurality of battery cells 11 and braced in the stacking direction conjointly with the neighboring battery cells 11 [Figures 1-2D];
 a respective cooling element 12 of the plurality of cooling elements 12 having two compression plates respectively bearing in a heat-transmitting manner on a bearing face of one of the neighboring battery cells, the two compression plates, at least in regions, disposed spaced-apart from one another delimiting a compression space there between [Figure 4; Figure 5A; 0067-0074], the compression space compressible in the stacking direction such that an expansion of the neighboring battery cells in the stacking direction is absorbable at least via an elastic deformation of the two compression plates into the compression space [Figure 9B; 0075-0077]; 

In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02


Furthermore, although Kwon et al. does not specifically disclose wherein the accumulator assembly is for a hybrid or electric vehicle, however, one of ordinary skilled in the art would appreciate that the battery of Kwon et al. is fully capable of use in an electric or hybrid vehicle given that a car, as disclosed in Kwon, can include a hybrid or electric car.


Kwon et al. does not disclose wherein the respective cooling element includes two cell-holding collars projecting obliquely from at least one of the two compression plates, the 

Yoshitake et al. discloses battery assembly (accumulator assembly) [Figure 1] for an electric vehicle [0002], comprising:  a plurality of battery cells 1 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 1; 0043-0044];
 a cooling device [0024-0025] including a plurality of battery holders 2 (cooling elements) [Figure 2; 0024-0025; 0043-0049] disposed between neighboring battery cells 1 of the plurality of battery cells 1 and, conjointly with the neighboring battery cells, braced in the stacking direction, [Figure 2] 
a respective cooling element 2 of the plurality of cooling elements 2 having plates 2/2a which bear on a bearing face of each of the neighboring battery cells. [Figure 2]

wherein the respective cooling element 2 includes two cell-holding collars 2/2b projecting obliquely from at least one of the plates 2, the two cell-holding collars 2/2b disposed on opposing ends of the respective cooling element 2 such that the plate 2 is disposed between the two cell-holding collars 2/2b [Figure 2]; and 





Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included cell- holding collars, as disclosed in Yoshitake, in order to allow for improved insulation and cooling passages to allow for cooling of each battery while simplifying assembly and preventing deviation and disconnection of the batteries. [0004; 0009; 0013-0014]

Claim(s)  22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) in view of Schaefer (US 2013/0130086) as applied to claim 1 above, in further view of Goesmann (US 2014/0038030)

With respect to claim 22, Kwon et al. discloses wherein the spacer (open pore foam-type material) fills the compression space from the top to bottom and left to right surfaces.  [Figures 4-11]

Kwon et al. does not specifically disclose wherein the spacer (open pore foam-type material) completely fills the compression space.  

Goesmann discloses an end plate 1 for an energy storage module for a vehicle [0044; Figure 5] comprising mutually spaced apart compression plates 2/3, the two compression plates 2/3 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included an open pore foam-type material that completely fills the compression space, as disclosed in Goesmann, in order to allow for a lightweight construction that is excellent in absorbing and diverting deformations as a result of pressure changed in the interior of storage cells. [0044]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaefer US 2014/0113171

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN Akhtar/Examiner, Art Unit 1723